DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 27 May 2022 have been fully considered but they are not persuasive. Applicant elected, with traverse, Group I (claims 1-10) on the ground that “the subject matter of claims 1-16 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search of the non-elected claims.  Thus, it is respectfully submitted that search and examination of the entire application could be made without serious burden”.  Reply, pg. 1.
In response, this argument is conclusory. No specifics or details have been offered and indeed neither the specific claim language at issue nor the groupings set forth in the Restriction Requirement have been substantively challenged.  
As to search burden, the Restriction Requirement established that 
(a) the inventions have acquired a separate status in the art in view of their different classifications (see pg. 2 of Restriction), 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter wherein robot arm control is recognized as being divergent from industrial inspection methods, and 
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries wherein the defect inspection and camera control aspects of Invention I employ different search strategies and queries than those used for robot arm rotation and posture control.
None of these bases of serious search burden has been substantively challenged.  Therefore, the Restriction Requirement is maintained with claims 11-16 being withdrawn as being directed to a non-elected invention while examination proceeds on Group 1, claims 1-10. 
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is merely a slightly revised version of claim 1 and does not serve as a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to because Figs. 7A-C, 8A, 8B are poor quality reproductions that do not have satisfactory reproduction characteristics contrary to 37 CFR 1.84(l).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the area camera for the side surface is relatively moved with respect to the pillar-shaped honeycomb structure so that a change in an imaging distance between the side surface and the area camera for the side surface is within +/-2 mm”.  This recitation is confusing and therefore indefinite.  Is the area camera being moved to within +/- 2 mm of the side surface” or is this some kind of focusing range (e.g. change in imaging distance related to focusing range)?
The term “approaches” in claim 9 is a relative term which renders the claim indefinite. The term “approaches perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, “approaches” is being used as a synonym for “substantially” and is otherwise viewed as a relative term that renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi (US 2017/0365050 A1), Zoeller (US 20110116704 A1), and Moore (US 2008/0140248 A1).   
Claim 1
	In regards to claim 1, Kurahashi discloses an inspection method for a pillar-shaped honeycomb structure {see abstract, Figs. 1A-B (copied below) and Inspection Process in [0104]-[0106] and cites below}, comprising:

    PNG
    media_image1.png
    652
    544
    media_image1.png
    Greyscale

a step of preparing a pillar-shaped honeycomb structure made of ceramic, which 
comprises a first end surface, a second end surface, and a side surface {see Figs. 1A-B showing a “prepared” for imaging pillar-shaped honeycomb structure 100 as further discussed in [0002], [0014], [0059]};
a step A of generating a plurality of strip-shaped images by repeatedly capturing the side surface part by part with an area camera for the side surface while relatively moving the area camera for the side surface with respect to the pillar-shaped honeycomb structure so that the area camera for the side surface orbits the side surface of the pillar-shaped honeycomb structure
{Fig. 1A-B in which the table 2 rotates while strips (width w) are repeatedly captured of the side surface 101 of the honeycomb structure 100.  It is noted that “relative” motion is broadly recited such that rotating the table 2 creates a relative orbiting motion as claimed. See also [0060], [0065]-[0068], [0076]-[0077]. For area camera see also [0080]}; and
a step B of determining presence or absence of defects on the side surface based on the strip-shaped images obtained in the step A {see defect determination part 23 in Fig. 2, [0093]-[0103]};
wherein
a number of the strip-shaped images generated in the step A is sufficient to cover the entire side surface {see [0076] in which the “entire outer wall 101” of image by repeatedly capturing strip-shaped images};
a shutter speed when the area camera for the side surface captures a part of the side surface for generating a single strip-shaped image is 
each of the strip-shaped images has a length covering the entire height of the pillar-shaped honeycomb structure in a longitudinal direction, and a length of 1 to 10 mm in a width direction
{see Fig. 1A and [0082] for “entire height”.  See [0076]-[0077] for a length (width) of 10µ to 3cm which clearly encompasses 1 to 10mm as claimed.}.
	Although Kurahashi clearly discloses an area camera 4 that generates a plurality of strip-shaped images by repeatedly capturing the side surface part, Kurahashi does not specifically mention the shutter speed.
	Zoeller is a highly analogous reference from the same field of an inspection methods for a pillar-shaped honeycomb structure and solves a similar problem of optimizing image capturing conditions.  See title, abstract, [0001]-[0005], [0048]-[0052] and cites below.  Zoeller teaches scanning/imaging a rotating ceramic honeycomb structure including generating a plurality of strip-shaped images by repeatedly capturing a surface of the honeycomb structure with an area camera for the surface while relatively moving the area camera for the surface with respect to the pillar-shaped honeycomb structure.  See Fig. 4 and [0048], [0052]-[0053].  
	Zoeller also clearly recognizes and teaches very fast image capturing including a CCD-based sensor with 20,000 to 40,000 scans per second and that scan rates are related to the moving speed of the structure being imaged.  See [0049]-[0050].  As such Zoeller teaches the equivalent of 50-100 µsec shutter speed for imaging a rotating object wherein the images are used for detecting defects in the surface of the object.   
	Moore is analogous art from the same field of industrial image inspection and solves the same problem of capturing images of a moving product wherein the images are used for detecting defects in the surface of the object.   See abstract, Figs. 3, 13 including camera 52 and conveyor for moving pillar-shaped structures (boards), [0003], [0009], [0038], [0043] color or monochrome camera.
	Moore also teaches a shutter speed when the area camera for the side surface captures a part of the side surface for generating an single strip-shaped image is 10 to 1000 µsec {see [0044] including programmable shutter speeds capable of sub-millisecond exposure times to capture products passing by at a rapid rate.


It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s step A of generating a plurality of strip-shaped images by repeatedly capturing the side surface part by part with an area camera for the side surface while relatively moving the area camera for the side surface with respect to the pillar-shaped honeycomb structure so that the area camera for the side surface orbits the side surface of the pillar-shaped honeycomb structure such that s a shutter speed when the area camera for the side surface captures a part of the side surface for generating an single strip-shaped image is 10 to 1000 µsec as collectively taught by Zoeller and Moore because the claimed ranges overlap or lie inside ranges disclosed by the prior art as per MPEP 2144.05(I) and the caselaw cited therein such as In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and/or because the selection shutter speed is merely routine optimization. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP 2144.05(II)(A).  Here, at least the general conditions are disclosed because Zoeller teaches that object moving speed and camera scan rate (equivalent to shutter speed) are related while Moore teaches that very short (sub-millisecond) shutter speeds are used for imaging rapidly moving objects.




Claim 2
In regards to claim 2, Kurahashi discloses, wherein an average peripheral speed when the area camera for the side surface orbits the side surface of the pillar-shaped honeycomb structure is 50 to 300 mm/sec {see [0076], [0107], [0111]-[0112] in which the structural body is rotated at 230⁰/sec for a body with a radius, r, of 5.0cm.  Moreover, the radius has a range of 20mm to 250mm as per [0077]. Thus, the circumference, C, may be calculated using C=2πr = 40mm to 942mm.  Considering that the peripheral speed is 230⁰/sec (which is 230/360 = 64% of circumference), one may calculate the peripheral seed as 25mm/sec to 602mm/sec which encompasses the claimed range.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s average peripheral speed when the area camera for the side surface orbits the side surface of the pillar-shaped honeycomb structure is 50 to 300 mm/sec as taught by Kurahashi because the claimed ranges overlap or lie inside ranges disclosed by the prior art as per MPEP 2144.05(I) and the caselaw cited therein such as In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 4
In regards to claim 4, Kurahashi discloses wherein in the step A, the area camera for the side surface alternately generates the strip-shaped images with different light irradiation directions by repeatedly and surface with a first light and a second light from different directions interposing the area camera for the side surface
{see Fig. 1B in which illuminators 3a, 3b irradiate the side surface with light from different directions as also discussed in [0069]-[0070], [0089], [0109], [0117], [0163] via illumination control part 13 while [0165]-[0168] discusses alternately irradiating the side surface with light from different directions}.  As to “stroboscopically capturing”, it is noted that this term broadly refers to the area camera “stroboscopically capturing” while not requiring short-duration (e.g. flash) lighting control but only lighting control that alternately irradiates the side surface.  As such, either Zoeller’s and/or Moore’s camera, which has a very fast frame rate and shutter control, may “stroboscopically capture” images.  
More specifically, Zoeller teaches very fast image “stroboscopic” capturing including a CCD-based sensor with 20,000 to 40,000 scans per second.  See [0049]-[0050].  As such Zoeller teaches the equivalent of 50-100 µsec shutter speed for imaging a rotating object wherein the images are used for detecting defects in the surface of the object.   
	Moore also teaches a “stroboscopic” shutter speed that is 10 to 1000 µsec {see [0044] including programmable shutter speeds capable of stroboscopic, sub-millisecond exposure times to capture products passing by at a rapid rate}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s step A, the area camera for the side surface that alternately generates the strip-shaped images with different light irradiation directions by repeatedly and captures the side surface part by part with the area camera for the side surface while alternately irradiating the side surface with a first light and a second light from different directions interposing the area camera for the side surface such that the area camera stroboscopically captures the part surface as taught by Zoeller and/or Moore because doing so provides stop-motion photography that decreases image blur, increases sharpness and thereby provides a higher quality image for defect detection.
Claim 5
In regards to claim 5, Kurahashi discloses wherein the area camera for the side surface is a 
Moore teaches wherein the area camera for the surface is a monochrome area camera {[0003], [0009], [0038], [0043] color or monochrome camera}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s area camera for the side surface such that it is a monochrome area camera as taught by Moore because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 7
In regards to claim 7, Kurahashi discloses wherein the first end surface and the second end surface of the pillar- shaped honeycomb structure have a round shape {see Figs. 1a, 1b}.
Claim 8
In regards to claim 8, Kurahashi discloses wherein in the step A, when the area camera for the side surface orbits the side surface of the pillar-shaped honeycomb structure, the area camera for the side surface is relatively moved with respect to the pillar-shaped honeycomb structure so that a change in an imaging distance between the side surface and the area camera for the side surface is within +2 mm {see 112(b) rejection above.  As best as can be understood, see [0077] in which the “imaging distance between the image capturing means 4 and the honeycomb structural body may be determined as appropriate in accordance with the sectional radius of the honeycomb structural body 100”.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi such that a change in an imaging distance between the side surface and the area camera for the side surface is within +2 mm as taught by Kurahashi because doing so merely determines the optimum or workable ranges of a result effective variable.  
Claim 9
In regards to claim 9, Kurahashi discloses a step of measuring a position of a center of gravity of the first end surface and a position of a center of gravity of the second end surface and adjusting inclination of the pillar-shaped honeycomb structure before carrying out the step A so that a straight line connecting the position of the center of gravity of the first end surface and the position of the center of gravity of the second end surface approaches perpendicular to a capturing direction of the area camera for the side surface {see [0068]-[0069], [0155]}.


Claim 10
In regards to claim 10, Kurahashi discloses wherein the capturing in the step A is carried out so that each of the strip- shaped images has a portion overlapping by 3 mm or more in a peripheral direction of the side surface of the pillar-shaped honeycomb structure with the strip-shaped image of the same light irradiation direction at a last capturing time and with the strip-shaped image of the same light irradiation direction at a next capturing time {see [0111] in which the overlap includes 50% or lower overlap amount and [0077] disclosing an example 10mm strip-shaped image width which clearly meets the “3mm or more” overlap being claimed}.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi, Zoeller and Moore as applied to claim 1 above, and further in view of Silver (US 2005/0275833 A1).
Claim 3
In regards to claim 3, Kurahashi discloses wherein a frame rate when the side surface is repeatedly captured part by part with the area camera for the side surface is 
Although Kurahashi clearly discloses an area camera 4 that generates a plurality of strip-shaped images by repeatedly capturing the side surface part, Kurahashi does not specifically mention the claimed frame rate.
Silver is from same field of industrial image inspection and solves the same problem of capturing images of a moving product wherein the images are used for detecting defects in the surface of the object. See abstract, Figs. 4, 8, 9, 14, 16 and [0001]-[0005], [0031]-[0034].
Silver also teaches wherein a frame rate is 100 to 300 Hz {see [0046]-[0047], [0148]-[0149], [0166] in which 200Hz}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s frame rate when the side surface is repeatedly captured part by part with the area camera for the side surface such that the frame rate is 100 to 300 Hz as taught by Silver because the claimed ranges overlap or lie inside ranges disclosed by the prior art as per MPEP 2144.05(I) and the caselaw cited therein such as In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kurahashi, Zoeller and Moore as applied to claim 1 above, and further in view of Booth (US 2011/0128370 A1).
Claim 6
In regards to claim 6, Kurahashi is not relied upon to disclose wherein a pixel resolution of the area camera for the side surface is 50 µm/pix or less.
Booth is an analogous reference from the same field inspection methods for a pillar-shaped honeycomb structure.  See title, abstract, Figs. 1, 4, 5, 6, [0002]-[0006] including a rotating stage and cameras per [0030], [0034].
Booth also teaches wherein a pixel resolution of the area camera for the side surface is 50 µm/pix or less {see [0042]-[0043] including 6.5 µm/pix.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kurahashi’s area camera for the side surface to have a pixel resolution that is 50 µm/pix or less as taught by Booth because the claimed ranges overlap or lie inside ranges disclosed by the prior art as per MPEP 2144.05(I) and the caselaw cited therein such as In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Komaki (US 8,090,143 B2) discloses methods and devices for inspecting the outer wall of a honeycomb structure.  See abstract, Figs. 1, 2, including generating plural strip-shaped images with a width of 10 to 100µm with a frame rate of 10 to 100 MHz per column 3, lines 27-39.
Koseki (WO2018088552A1 which is the earliest publication on 17 May 2018 and outside the grace period by this commonly owned and invented application. For the sake of convenience, the citations are below are with respect to the family member case (US 2019/0265172 A1)) discloses a inspecting a  honeycomb structure with light at different angles.  See Figs. 7, 9, 10, 19, 29, [0013], [0090]-[0092].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486